Citation Nr: 1714763	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-07 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 20 percent from January 1, 2011 through July 16, 2015 for L5-S1 radiculopathy of the right lower extremity, and in excess of 10 percent from July 17, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel





INTRODUCTION

The Veteran served on active duty from December 1990 to December 2010.

This case comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  This case was previously before the Board in September 2014.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the most recent evidence reveals that the Veteran is employed.  The issue has not been raised by the Veteran or by the record.


FINDINGS OF FACT

1.  From January 1, 2011 through July 16, 2015, the Veteran's right side lower extremity radiculopathy symptoms approximated no more than moderate incomplete paralysis of the sciatic nerve.

2.  From July 17, 2015, the Veteran's right side lower extremity radiculopathy symptoms approximated no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  From January 1, 2011 through July 16, 2015, the criteria for an initial rating in excess of 20 percent for L5-S1 radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).

2.  From July 17, 2015, the criteria for an initial staged rating in excess of 10 percent for L5-S1 radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by RO letter dated in October 2010.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records and private medical records.  The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints and clinical measures.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board directed the RO to (in pertinent part) obtain the Veteran's December 2010 EMG testing and to schedule the Veteran for a VA examination.  In this regard, the Board notes that in July 2015 the Veteran underwent a VA examination and the December 2010 EMG has been obtained.  Accordingly, all directives have been met.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

For paralysis of the sciatic nerve, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The Veteran is service-connected for disability that includes degenerative spondylosis of the lumbar spine.

In a March 2011 rating decision the Veteran was granted service connection for L5-S1 radiculopathy of the right lower extremity, and was assigned a noncompensable rating, effective January 1, 2011.  A February 2012 rating decision increased the rating for the Veteran's right lower extremity radiculopathy to 10 percent disabling, effective January 1, 2011.  An August 2015 rating decision increased the evaluation to 20 percent from January 1, 2011, and assigned a rating of 10 percent for the Veteran's right lower extremity radiculopathy effective July 17, 2015.

The Board here observes that contrary to argument contained in the Veteran's representative's February 2017 informal hearing presentation, this case does not involve a rating "reduction" as the August 2015 RO decision applied a staged rating.  Specifically, the RO determined that the Veteran's service-connected right lower extremity radiculopathy met the criteria for a 20 percent disability rating from January 1, 2011, but from July 17, 2015 met the criteria for only a 10 percent rating.  A staged rating, such as the one applied by the RO in this case, is appropriate for a claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007); O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007) (in a staged rating context the provisions of 38 C.F.R. § 3.105(e) are not applicable).

Entitlement to an initial rating in excess of 20 percent from January 1, 2011 through July 16, 2015

December 2010 VA electromyography (EMG) testing revealed chronic L5-S1 radiculopathy on the right with no signs of ongoing denervation.

At a December 2010 VA general medical examination the Veteran complained of right buttock pain which did not radiate into his right lower extremity.  Cranial nerves were within normal limits and motor testing was 5/5 for the lower extremities, with sensation of the lower extremities normal to light touch and pinprick.  Reflexes were 1+ at knees and ankles, and gait was within normal limits.  The diagnosis was chronic L5-S1 radiculopathy on the right.

Private chiropractic treatment records dated from February 2013 to July 2015 reflect treatment for back problems that included "chiropractic adjustments" at L5.  Right side lower extremity radiculopathy was not discussed in the records.

The evidence for this time period does not reveal right lower extremity sciatica symptoms that are other than sensory, and, in fact, sensation of the right lower extremity was normal on the December 2010 VA examination, and the Veteran even denied that he had radiating pain into the right lower extremity.  While some diminished reflexes have been noted, the reflexes were present, and strength remained full.  The evidence thus establishes that the Veteran's right lower radiculopathy symptoms approximate no more than, at most, moderate incomplete paralysis, and an initial rating in excess of 20 percent from January 1, 2011 through July 16, 2015 is not warranted.

Entitlement to an initial rating in excess of 10 percent from July 17, 2015.

At a July 2015 VA peripheral nerves examination it was noted that the Veteran was working as a contractor.  His current complaints pertained to the back but not to the right lower extremity, and it was noted that the Veteran's "sciatica issues" on the right had significantly improved.  Muscle strength testing of the right knee was 5/5, reflexes of the knees and ankles were normal, and there was no muscle atrophy noted.  Sensory examination of the right thigh, right knee, right lower leg, and right foot and toes was normal.  Severity evaluation for lower extremity nerves indicated that all nerves, including the right sciatic nerve, were normal.  It was noted that the Veteran's right side radiculopathy would impact the Veteran's ability to stand or bend for a prolong period.  The examiner indicated that the Veteran had a history of chronic right lower extremity radiculopathy by EMG that had improved and further noted that the Veteran's right lower extremity radiculopathy was no longer present.

The Board notes that from July 17, 2015, the Veteran's right side radiculopathy symptoms have resulted in no more than mild incomplete paralysis of the sciatic nerve.  There are no clinical findings from the July 2015 VA peripheral nerves examination that even remotely suggest moderate symptoms.  Strength is full, reflexes are normal, and sensation is intact.  The Board consequently finds that a rating in excess of 10 percent for right side radiculopathy from July 2015 is not warranted.


Conclusion

In reviewing the foregoing, the Board has been cognizant of the "benefit of the doubt" rule, but there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with his employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

Regarding the Veteran's right lower extremity radiculopathy, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's disability was applied to the applicable rating criteria and case law.  Although the Diagnostic Codes allows for higher ratings than those assigned, the Board fully explained why higher ratings were not warranted.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Here, symptoms of reduced strength, pain, numbness, and modifications in activities are contemplated by the diagnostic code, which takes all symptoms into account into determining the extent of the nerve affected, and thus the extent of the paralysis of that nerve.  As such, the Board concludes that referral for extraschedular consideration is not warranted here.


ORDER

An initial rating in excess of 20 percent from January 1, 2011 through July 16, 2015 for L5-S1 radiculopathy on the right lower extremity is denied.

An initial staged rating in excess of 10 percent from July 17, 2015 for L5-S1 radiculopathy on the right lower extremity is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


